Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	An encoded video transmitter comprising:
a video input;
an encoded video output; a hardware video encoder coupled to the video input and to the encoded video output;
an outgoing video buffer coupled to the hardware video encoder and to the encoded video output and receiving frames from the hardware video encoder and providing frames to the encoded video output;
a processor coupled to the hardware video encoder, the video input and the outgoing video buffer; and
a non-transitory memory coupled to the processor and storing instructions to cause the processor to perform a method comprising the steps of:
receiving a video frame to be encoded;
determining a fullness level value of the outgoing video buffer;
causing encoding of the received video frame to be skipped when the buffer fullness level value is above a threshold; and
periodically performing video encoding rate operations and adjusting of an encoding bit rate of the hardware video encoder if appropriate.

Independent Claim 9:
9.	A method of transmitting encoded video from an encoded video transmitter using a hardware video encoder, the method comprising:
receiving a video frame to be encoded;
determining a fullness level value of an outgoing video buffer;
causing encoding of the received video frame to be skipped when the buffer fullness level value is above a threshold; and
periodically performing video encoding rate operations and adjusting of an encoding bit rate of the hardware video encoder if appropriate.

Independent Claim 15:
15.	A non-transitory memory coupled to a processor and storing instructions to cause the processor to perform a method comprising the steps of:
receiving a video frame to be encoded;
determining a fullness level value of an outgoing video buffer;
causing encoding of the received video frame to be skipped when the buffer fullness level value is above a threshold; and
periodically performing video encoding rate operations and adjusting of an encoding bit rate of a hardware video encoder if appropriate.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/